Exhibit 10.1

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

AMENDED AND RESTATED COMMERCIAL LICENSE AGREEMENT

THIS AMENDED AND RESTATED COMMERCIAL LICENSE AGREEMENT (this “Agreement”) is
entered into on this 25th day of September, 2015 (the “2015 Date”), with
retroactive effect to April 30, 2014 (the “2014 Effective Date”) between:

CYDEX PHARMACEUTICALS, INC., a Delaware corporation with offices at 11119 North
Torrey Pines Road, Suite 200, La Jolla, California 92037 (“CyDex”); and

SAGE THERAPEUTICS, INC., a Delaware corporation with offices at 215 First
Street, Cambridge, Massachusetts 02142 (“Sage”).

RECITALS

WHEREAS, CyDex is engaged in the business of developing and commercializing
novel drug delivery technologies designed to enhance the solubility and
effectiveness of existing and development-stage drugs;

WHEREAS, CyDex is the exclusive supplier of Captisol®, a patented drug
formulation system designed to enhance the solubility and stability of drugs;

WHEREAS, Sage has developed or obtained certain rights related to the Compounds
(defined below);

WHEREAS, Sage desires to obtain a license to use Captisol (as defined below)
together with each of the Compounds for the development and commercialization of
the Licensed Products (defined below) and CyDex is willing to grant such license
to Sage under the terms and conditions set forth herein;

WHEREAS, CyDex and Sage entered into a Commercial License Agreement with an
effective date of December 13, 2012 (the “Original Agreement” and such effective
date, the “2012 Effective Date”);

WHEREAS, CyDex and Sage entered into a Commercial License Agreement with an
effective date of August 21, 2013 (the “2013 Effective Date”), as amended
April 30, 2014 (as so amended, the “2013-2014 Agreement”), which superseded the
Original Agreement;

WHEREAS, CyDex and Sage now wish to enter into this Amended and Restated
Commercial License Agreement to further amend and to restate the 2013-2014
Agreement in its entirety; and

WHEREAS, on or about December 13, 2012, CyDex and Sage entered into a Supply
Agreement, as amended August 21, 2013 and April 30, 2014, and as further amended
on the 2015 Date with retroactive effect to the 2014 Effective Date, specifying
the terms under which CyDex would sell Captisol to Sage or its Contract
Manufacturers (defined below), and Sage would obtain supplies of Captisol from
CyDex, for use in development of and in the Licensed Products (as so amended,
the “Supply Agreement”).



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

NOW, THEREFORE, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties, intending to be legally bound, agree that the
2013-2014 Agreement is hereby amended and restated to read in full as follows
(it being understood that the 2013-2014 Agreement, as so amended and restated
and set forth as follows, self-references as “this Agreement”):

 

1. DEFINITIONS.

For the purposes of this Agreement, the following terms whether used in singular
or plural form shall have the meanings as defined below:

“Affiliate” means, with respect to any party, any entity controlling, controlled
by, or under common control with such party, during and for such time as such
control exists. For these purposes, “control” shall refer to the ownership,
directly or indirectly, of at least 50% of the voting securities or other
ownership interest of the relevant entity.

“Allo Licensed Product” means (a) a Licensed Product the active pharmaceutical
ingredient Compound of which is Allopregnanolone or any acid, base, salt,
hydrate, solvate, polymorph or co-crystal of Allopregnanolone, excluding any
metabolite, ester, isomer, enantiomer, pro-drug form, degradant, stereoisomer,
isotope or racemate of Allopregnanolone; or (b) a Licensed Product that is a
placebo intended for use in research or development (including clinical trials)
of a Licensed Product described in item (a) of this definition.

“Allopregnanolone” means 3a-hydroxy-5a-pregnan-20-one (or
3a,5a-tetrahydroprogesterone), the compound with the chemical structure set
forth in Exhibit F hereto.

“Bankruptcy Code” means title 11 of the United States Code.

“Captisol” means sulfobutylether b(beta) cyclodextrin, sodium salt, including
the ultra high-purity form thereof which CyDex supplies under the Captisol®
brand (such branded, ultra high-purity form, “Branded Captisol®”). Captisol also
includes any modified or improved form of sulfobutylether b(beta) cyclodextrin,
sodium salt, including without limitation, any improved or modified form of
sulfobutylether b(beta) cyclodextrin, sodium salt that is marketed with the use
of the Captisol® trademark or a variation thereof. For clarity, Captisol is not
considered an active ingredient for purposes of this Agreement.

“Captisol Data Package” means (a) all toxicology/safety and other relevant
scientific data owned, licensed or developed by CyDex and its Affiliates
relating to Captisol: and (b) all toxicology/safety and other relevant
scientific data owned, licensed or developed by the licensees or sublicensees of
CyDex or its Affiliates or other third parties (to the extent permitted in the
applicable license or other agreements between CyDex and/or its Affiliates and
such licensees, sublicensees or other third parties), in each case relating to
Captisol alone (and not in conjunction with a product formulation).

“Captisol Improvement” means any modification or improvement of Captisol alone,
whether or not patentable, that is developed during the Term (or during the term
of the Original Agreement) by Sage or its Affiliates, solely or jointly with a
third party. For clarity, Captisol Improvements shall not include technology or
improvements which are related to the Compound and/or other non-Captisol
components of the Licensed Product.

 

2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Captisol Patents” means all patents and patent applications in the Territory
which pertain to Captisol, other than the Licensed Product Patents, and which at
any time during the Term of this Agreement are owned by or licensed to CyDex or
any CyDex Affiliate with the right to sublicense, including any and all
extensions, renewals, continuations, substitutions, continuations-in-part,
divisions, patents-of-addition, reissues, reexaminations and/or supplementary
protection certificates to any such patents or patent applications. For
avoidance of doubt, all intellectual property pertaining to the Licensed Product
generated by Sage or its Affiliates or their Sublicensees during the Term of
this Agreement shall be solely owned by Sage (or its Affiliate or Sublicensee,
as applicable) and shall not be part of the Captisol Patents. The Captisol
Patents include the patents and patent applications set forth on Exhibit A
attached hereto. Such Exhibit A shall be updated by CyDex from time to time
during the Term promptly after any addition or termination of any of the
Captisol Patents.

“Claim” has the meaning specified in Section 10.1.

“Clinical Grade Captisol” means Captisol which (a) has been manufactured under
conditions of current good manufacturing practices for bulk excipients as set
forth in U.S. Pharmacopoeia <1078> as of the 2012 Effective Date or any
amendment or successor thereto, (b) is intended for use in humans, and (c) is
intended for clinical trials for any Licensed Product.

“Commercial Grade Captisol” means Captisol which (a) has been manufactured under
conditions of current good manufacturing practices for bulk excipients as set
forth in U.S. Pharmacopoeia <1078> as of the 2012 Effective Date or any
amendment or successor thereto, (b) is intended for use in humans, and (c) is
intended for commercial sale of any Licensed Product.

“Commercial Launch Date” means, with respect to a Licensed Product, the first
commercial sale by Sage, its Affiliates or Sublicensees of such Licensed Product
to a Third Party. For avoidance of doubt, any transfer of a Licensed Product to
a Third Party for preclinical, clinical or regulatory purposes shall not be
deemed as commercial launch.

“Commercially Reasonable Efforts” means those efforts consistent with the
exercise of prudent scientific and business judgment as applied by a party to
the development and commercialization of its own pharmaceutical products at a
similar stage of development and with similar market potential.

“Compound” means each of the following: (a) Allopregnanolone; and (b) SAGE-689.
All references to a Compound include any acids, bases, salts, hydrates,
solvates, polymorphs and co-crystals thereof, but exclude any metabolite, ester,
isomer, enantiomer, pro-drug form, degradant, stereoisomer, isotope or racemate
of a Compound.

“Confidential Information” has the meaning specified in Section 8.1.

“Contract Manufacturer” has the meaning specified in Section 2.4.

 

3



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Cover” (including variations thereof such as “Covered,” “Coverage,” or
“Covering”) means, with respect to a Licensed Product, that the manufacture,
use, importation or sale of the applicable Licensed Product would infringe a
Valid Claim of a specified patent in the absence of a grant of rights under such
patent. The determination of whether an item or process is Covered by a Valid
Claim shall be made on a country-by-country basis.

“Disclosing Party” has the meaning specified in Section 8.1 hereof.

“Diligence Milestone” means, with respect to any table for a Licensed Product in
Exhibit D, each milestone event described in the “Milestone” column of any row
of such table.

“DMF” means a Drug Master File (or foreign equivalent thereof as requested by
Sage) for Captisol, as filed as of the 2012 Effective Date, or as updated from
time to time during the Term, by CyDex with the FDA.

“Epilepticus Subfield” means the subfield of therapeutic use against status
epilepticus in humans, but excluding the Excluded Fields.

“Excluded Fields” means: (i) ocular treatment of any disease or condition with a
formulation including a hormone; (ii) topical ocular treatment of inflammatory
conditions; (iii) treatment and prophylaxis of fungal infections in humans; and
(iv) any ocular treatment for retinal degeneration.

“Expansion” means, with respect to a particular Subfield for which a clinical
study of an Allo Licensed Product was initiated, an NDA for an Allo Licensed
Product was filed or Marketing Approval for an Allo Licensed Product was
obtained, an additional clinical study of, filing of NDA for or receipt of
Marketing Approval for, an Allo Licensed Product in such Subfield for a
different subpatient population, line of therapy or new use as a monotherapy or
in combination with another treatment or drug, other than the population, line
of therapy or use for which such prior clinical study(ies) was (were) initiated,
NDA was filed or Marketing Approval was received.

“FDA” means the United States Food and Drug Administration, or any successor
thereto.

“Field” means the treatment, diagnosis or prevention of any disease or symptom
in humans or animals, but excluding the Excluded Fields. For clarity, with
respect to the Allo Licensed Products, the Field includes the Epilepticus
Subfield, the TBI Subfield and each other Subfield.

“IND” means, with respect to a Licensed Product, an investigational new drug
application filed with the FDA or the corresponding application for the
investigation of such Licensed Product in any other country or group of
countries, as defined in the applicable laws and regulations and filed with the
relevant regulatory authority of such country or group of countries.

“Indemnified Party” has the meaning specified in Section 10.4.

“Indemnifying Party” has the meaning specified in Section 10.4.

 

4



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Investigator Sponsored Study” means, with respect to a Licensed Product, the
conduct of a human study (excluding any Phase III Study or Pivotal Study) of
such Licensed Product for which (a) the sponsor is (i) a natural person who is a
physician, nurse, dentist, or other health professional) or (ii) a
not-for-profit organization, including without limitation a governmental body
(for example, the National Institutes of Health) or institution (for example, a
hospital or university trust); and (b) Sage and its Affiliates do not directly
or indirectly provide more than 50% of the funding for the study.

“License Agreement” means the License Agreement dated October 13, 2011 between
CyDex and Sage.

“Licensed Patents” means, collectively, the Captisol Patents and the Licensed
Product Patents.

“Licensed Product” means (a) a pharmaceutical composition in and for the Field
comprising a Compound combined with or formulated using Captisol that is Covered
by the Licensed Patents or that is developed with the assistance of or
incorporates any component of the Captisol Data Package or (b) a pharmaceutical
composition in and for the Field that is (x) a placebo combined with or
formulated using Captisol, (y) Covered by the Licensed Patents or developed with
the assistance of or incorporates any component of the Captisol Data Package and
(z) intended for use in research or development (including clinical trials) of a
Compound-based Licensed Product. For clarity, (a) the Licensed Products shall
not include any product the composition of which includes a Compound and any
other active pharmaceutical ingredient, and (b) each of the following are
Licensed Products: the Allo Licensed Products and the SAGE-689 Licensed
Products.

“Licensed Product Patents” means all patents and patent applications in the
Territory (other than the Captisol Patents) which Cover the use of Captisol with
any Compound and which at any time during the Term are owned by or licensed to
CyDex or any CyDex Affiliate with the right to sublicense, including any and all
extensions, renewals, continuations, substitutions, continuations-in-part,
divisions, patents-of-addition, reissues, reexaminations and/or supplementary
protection certificates to any such patents or patent applications. Licensed
Product Patents further include all other patents and patent applications, other
than the Captisol Patents which do not Cover the use of Captisol with any
Compound, which are owned or licensed by CyDex or any CyDex Affiliate on the
2012 Effective Date or at any time during the Term of this Agreement and which
are necessary to develop, manufacture, or commercialize any Licensed Product or
which are necessary for Sage to exercise its license under this Agreement. Set
forth in Exhibit B attached hereto is a list of the Licensed Products Patents as
of the 2014 Effective Date. Such Exhibit B shall be updated by CyDex from time
to time during the Term promptly after any addition or termination of any of the
Licensed Product Patents.

“Licensed Products Related Uses” has the meaning set forth in Section 3.

“Losses” has the meaning set forth in Section 10.1.

“Marketing Approval” means final approval of an NDA by the FDA for the United
States, or final approval of a comparable document filed with an equivalent
health regulatory authority in any other country or in the European Union (using
the centralized process or mutual recognition).

 

5



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“NDA” means a New Drug Application, as defined in the United States Federal
Food, Drug and Cosmetic Act and the regulations promulgated thereunder, or
similar application filed with an equivalent regulatory body in another country.

“Net Sales” means, with respect to a particular time period and a particular
Licensed Product, the total gross amounts invoiced by Sage and its Affiliates
and their Sublicensees for sales of such Licensed Product made during such time
period to unaffiliated Third Parties, less the following deductions to the
extent actually allowed or incurred with respect to such sales:

(a) reasonable and customary discounts (other than discounts which have already
diminished the gross amount invoiced), including cash, trade and quantity
discounts, fees for service, patient assistance discounts, administrative fees,
and rebates granted to trade customers, government, and distributors, provided
that such discounts shall be subject to audit pursuant to Section 5.3 below;

(b) credits or allowances granted for damaged, outdated, spoiled, returned or
rejected products, including, without limitation, in connection with recalls;

(c) freight, postage, insurance and transportation charges (if separately
identified on the invoice); and

(d) sales, use, value-added or excise taxes, tariffs, customs fees, duties or
other governmental charges (other than income taxes) levied on, absorbed or
otherwise imposed on sales of such Licensed Product (if separately identified on
the invoice), as adjusted by any refunds.

Notwithstanding the foregoing, amounts invoiced by Sage and its Affiliates and
Sublicensees for the sale of the Licensed Product among Sage or its Affiliates
and Sublicensees for resale shall not be included in the computation of Net
Sales. For purposes of determining Net Sales, a “sale” shall not include
reasonable transfers or dispositions as samples for promotional purposes, or
transfers or dispositions at no cost for preclinical, clinical or regulatory
purposes.

“Non-breaching Party” has the meaning specified in Section 13.2.

“Notified Party” has the meaning specified in Section 13.2.

“Pfizer” means Pfizer Inc.

“Phase I Study” means the conduct of a human study, as described in 21 C.F.R.
§ 312.21(a) and its foreign equivalents, of the applicable Licensed Product,
excluding any Probe Study and excluding any Investigator Sponsored Study.

“Phase II Study” means the conduct of a human study, as described in 21 C.F.R.
§ 312.21(b) and its foreign equivalents, of the applicable Licensed Product,
excluding any Probe Study and excluding any Investigator Sponsored Study.

 

6



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Phase III Study” means the conduct of a human study, as described in 21 C.F.R.
§ 312.21(c) and its foreign equivalents, of the applicable Licensed Product.

“Pivotal Study” means a controlled pivotal clinical study of the applicable
Licensed Product that is prospectively designed to demonstrate statistically
whether such Licensed Product is effective and safe for use in a particular
indication in a manner sufficient to obtain Marketing Approval to market such
product in the United States, China, Japan or Germany (via the European Union
(including the European Medicines Authority) or otherwise).

“Probe Study” means, […***…].

“Receiving Party” has the meaning specified in Section 8.1.

“Regulatory Approval” means, with respect to a particular Licensed Product in
any country or jurisdiction, all approvals (including, where required, pricing
and reimbursement approvals and the applicable Marketing Approval),
registrations, licenses or authorizations from the relevant regulatory authority
in a country or jurisdiction that is specific to such Licensed Product and
necessary to market and sell such Licensed Product in such country or
jurisdiction.

“SAGE-689” means the proprietary Sage compound which, as of the 2014 Effective
Date, is designated by Sage as SAGE-689, the chemical identity of which Sage has
separately confidentially disclosed to CyDex.

“SAGE-689 Licensed Product” means (a) a Licensed Product the active
pharmaceutical ingredient Compound of which is SAGE-689 or any acid, base, salt,
hydrate, solvate, polymorph or co-crystal of SAGE-689, excluding any metabolite,
ester, isomer, enantiomer, pro-drug form, degradant, stereoisomer, isotope or
racemate of SAGE-689; or (b) a Licensed Product that is a placebo intended for
use in research or development (including clinical trials) of a Licensed Product
described in item (a) of this definition.

“Sage Know-How” means information or data owned, licensed or generated by Sage
and its Affiliates, before or during the Term of this Agreement. For clarity,
Sage Know-How shall not include information within the Captisol Data Package;
nor does Sage Know-How include any other information or data to which CyDex has
obtained rights before the 2012 Effective Date, to the extent of such rights.

“Sage Patents” means all patents and patent applications owned now, licensed or
developed during the Term of this Agreement by Sage and its Affiliates,
including any and all extensions, renewals, continuations, substitutions,
continuations-in-part, divisions, patents-of-addition, reissues, reexaminations
and/or supplementary protection certificates to any such patents or patent
applications. For clarity, Sage Patents shall not include Licensed Patents under
this Agreement.

“Specifications” means the specifications for Branded Captisol set forth in
Exhibit C hereto, as such may be amended from time to time.

“Study” has the meaning specified in Section 6.3.

 

7



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Subfield” means each subset of the Field consisting of a
treatment/diagnosis/prevention/ of a particular disease or symptom in humans or
animals (but excluding the Excluded Fields), on a Subfield-by-Subfield basis;
for clarity, an Expansion to a particular Subfield is not a separate Subfield.

“Sublicensees” has the meaning specified in Section 2.3. For the sake of
clarity, any reference to “Sublicensee” shall mean the relevant Affiliate of
Sage, or Third Party, to the extent of the sublicense that Sage granted or
authorized to such Affiliate or Third Party.

“TBI Subfield” means the treatment of traumatic brain injury in humans, but
excluding the Excluded Fields.

“Term” has the meaning specified in Section 13.1.

“Territory” means the entire world.

“Third Party” means any person or entity or authority other than CyDex or Sage
or an Affiliate of either of them.

“Valid Claim” means a claim in any unexpired, issued patent which has not been
irrevocably abandoned or held to be invalid or unenforceable by a non-appealed
or unappealable decision of a court or other authority of competent
jurisdiction, which is not admitted to be invalid through disclaimer or
dedication to the public, and which Covers the applicable Licensed Product.

 

2. GRANT OF RIGHTS.

2.1 License Grants from CyDex to Sage.

(a) Field Licenses.

(i) Licensed Patents. Subject to the terms and conditions of this Agreement,
CyDex hereby grants to Sage an exclusive, nontransferable (except as provided in
Section 14.14) license during the Term under the Licensed Patents, solely to
research, develop, make, have made, import use, offer for sale and sell each of
the Licensed Products in the Territory in and for the Field. Notwithstanding the
foregoing, to the extent that any Licensed Patents are licensed to CyDex or its
Affiliates by a Third Party on a non-exclusive basis, the license granted to
Sage in the foregoing sentence shall be exclusive as to CyDex but nonexclusive
as to such Third Party and other persons whose rights derive from such Third
Party. Sage may not sublicense the Licensed Patents, except as expressly set
forth in Section 2.3 and Section 2.4 below.

(ii) Know-How License. Subject to the terms and conditions of this Agreement,
CyDex hereby grants to Sage an exclusive, nontransferable (except with respect
to the assignment provision in Section 14.14) license during the Term under
CyDex’s rights in and to the Captisol Data Package, solely to research, develop,
make, have made, import, use, offer for sale and sell each of the Licensed
Products in the Territory in and for the Field. Notwithstanding the foregoing,
to the extent that any contents of the Captisol Data Package are

 

8



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

licensed to CyDex or its Affiliates by a Third Party on a non-exclusive basis,
the license granted to Sage in the foregoing sentence shall be exclusive as to
CyDex but non-exclusive as to such Third Party and other persons whose rights
derive from such Third Party. Sage may not sublicense its rights to the Captisol
Data Package, except as expressly set forth in Section 2.3 and Section 2.4
below.

(b) [Intentionally Omitted].

(c) Scope of Licenses. CyDex grants no licenses or rights to use other than as
expressly set forth herein. Unless otherwise provided in this Agreement, CyDex
grants no rights to Sage to manufacture, import, sell or offer for sale bulk
Captisol. Sage acknowledges that not all rights of CyDex related to the
manufacture of Captisol are included within the rights licensed hereunder given
that CyDex shall supply Sage’s requirements of Captisol for the Licensed
Products. Sage shall not attempt to reverse engineer, deconstruct or in any way
determine the structure or composition of Captisol except as and to the extent
reasonably required to determine an optimal formulation of any Licensed Product,
and such structure and composition (as and if so determined) shall be considered
Confidential Information of CyDex. Sage acknowledges and agrees that (i) CyDex
shall not be required to obtain or maintain patent rights for the Licensed
Patents, (ii) except as expressly provided herein, CyDex shall not be restricted
in making sales of Captisol or licensing rights to other parties, and
(iii) CyDex does not warrant or indemnify Sage or its Affiliates and
Sublicensees against the Licensed Products per se (rather than the Captisol
therein) infringing third party rights.

(d) Non-Suit. During the Term of this Agreement, neither CyDex nor any of its
Affiliates shall sue or threaten to sue, or take any similar action against, or
aid, abet or enable any third party to sue, threaten to sue or take any similar
action against, Sage, or any Sublicensees, or any of their respective
Affiliates, or any customers or end-users of any Licensed Products, claiming
that the manufacture, use, sale, offer for sale or importation of any Licensed
Product infringes any patents or patent applications owned, licensed,
sublicensed or otherwise controlled, now or in the future, by CyDex or any of
its Affiliates.

(e) Negative Covenant. During the Term of this Agreement, CyDex and its
Affiliates shall not grant any rights to any of CyDex’s Affiliates or any Third
Party that conflict with the exclusive rights granted herein to Sage or that
conflict with or otherwise impair Sage’s ability to conduct the activities
described herein. Without limiting the generality of the foregoing, in the event
that CyDex or any of its Affiliates become aware that a Third Party is
conducting research, development or commercial activities using any Compound
with Captisol in the Field, then CyDex shall take all reasonable measures to
cease the supply of Captisol to such Third Party and to any other Third Party
that is determined to be supplying Captisol to such Third Party.

(f) Bankruptcy Code. All rights and licenses granted under or pursuant to this
Agreement by CyDex to Sage are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the Bankruptcy Code. The
parties agree that Sage, as a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code. The parties agree that the Supply Agreement is “an agreement
supplementary to” this Agreement, as that phrase is understood under
Section 365(n) of the Bankruptcy Code.

 

9



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.2 Grant of License from Sage to CyDex. Sage hereby grants to CyDex a
nonexclusive, transferable, perpetual, worldwide and royalty-tree license, with
the right to grant sublicenses (through multiple tiers of sublicensees), under
Sage’s and its Affiliates’ rights in and to Captisol Improvements to develop,
make, have made, use, market, distribute, import, sell and offer for sale
Captisol, any Captisol Improvement and products formulated with Captisol or any
Captisol Improvement (in each case, other than the Compounds, the Licensed
Products and any other compound that is a “Compound” under any other commercial
license agreement entered into by and between Sage and CyDex and any other
product that is a “Licensed Product” under any other commercial license
agreement entered into by and between Sage and CyDex). If during the Term any of
(a) Sage, or (b) Sublicensees pursuant to the practice of their respective
sublicenses from or under Sage under Section 2.3, file any patent application
claiming Captisol anywhere in the world, CyDex shall be deemed automatically to
have a nonexclusive, transferable, perpetual, worldwide and royalty-free
license, with the right to grant sublicenses (through multiple tiers of
sublicensees), under the claims relating specifically to Captisol alone (and not
in conjunction with a product formulation) to make, have made, use, market,
distribute, import, sell, and offer for sale Captisol and all products
formulated with Captisol (in each case, other than the Compounds and the
Licensed Products). Sage shall provide prompt notice of any Captisol
Improvement, and shall notify and consult with CyDex at least 30 days before the
filing of any patent application claiming Captisol alone (and not in conjunction
with a product formulation) or any Captisol Improvement. Sage grants no licenses
or rights to use other than as expressly set forth herein.

All rights and licenses granted under or pursuant to this Agreement by Sage to
CyDex are, and shall otherwise be deemed to be, for purposes of Section 365(n)
of the Bankruptcy Code, licenses of rights to “intellectual property” as defined
under Section 101 of the Bankruptcy Code. The parties agree that CyDex, as a
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code.

2.3 Sublicensing. Sage shall have the right to grant, and authorize the granting
of, sublicenses to any Third Party or to any Affiliate of Sage (collectively
“Sublicensees”) under the licenses granted to Sage pursuant to Section 2.1(a);
provided that Sage warrants and shall procure, as a condition precedent thereto,
that each such Sublicensee shall first be advised of the restrictions set forth
in this Agreement with respect to the transfer of the rights sublicensed to such
Sublicensee and such Sublicensee shall enter into an agreement (in a form
reasonably satisfactory to CyDex, with CyDex named as an intended third party
beneficiary) with Sage, or with a higher Sublicensee, pursuant to which such new
Sublicensee shall acknowledge and agree to observe and be bound by the
applicable restrictions set forth in this Agreement, and Sage shall reasonably
promptly deliver to CyDex a true and complete copy of the portions of such
agreement which bear on CyDex’s rights (together with a certification from a
Sage officer that such provided portions are the only portions of such agreement
which bear on CyDex’s rights). Other than as specifically provided in this
Section 2.3 and Section 2.4, Sage shall not have the right to grant, or
authorize the granting of, sublicenses to any third party under the licenses
granted pursuant to Section 2.1. Sage shall ensure that all Sublicensees will
comply with the applicable terms and conditions of this Agreement and shall
remain fully responsible for the

 

10



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

compliance by such Sublicensees with the applicable terms and conditions of this
Agreement as if such Sublicensees were Sage hereunder. For clarity, Sage may
sublicense its rights, and supply Captisol or any Licensed Product, to
researchers and research institutions for research or development of any
Compound-based Licensed Product, including for any investigator-initiated study
of any Compound-based Licensed Product.

2.4 Contracting. Sage or its Sublicensees may manufacture any Licensed Product
(but not the bulk Captisol) or contract the manufacture of any Licensed Product
(but not the manufacture of bulk Captisol) with reputable FDA-inspected third
party manufacturers (each a “Contract Manufacturer”) upon notification to CyDex
in writing of Sage’s (or such Sublicensee’s) entry into an agreement with the
applicable Contract Manufacturer for such manufacture (such notice to include
the identity and location of such Contract Manufacturers). To the extent
necessary to engage a Contract Manufacturer for any Licensed Product, Sage shall
be permitted under this Agreement to grant, and to authorize the granting to,
any such Contract Manufacturer a sublicense under the licenses granted to Sage
pursuant to Section 2.1 solely for such purposes; provided that Sage warrants
and shall procure, as a condition precedent thereto, that (a) any such Contract
Manufacturer shall first be advised of the applicable restrictions set forth in
this Agreement with respect to the transfer of the rights licensed to Sage and
its Sublicensees hereunder and (b) any such Contract Manufacturer shall enter
into an agreement (in a form reasonably satisfactory to CyDex, with CyDex named
as an intended third party beneficiary) with Sage, or with a higher Sublicensee,
pursuant to which such Contract Manufacturer shall acknowledge and agree to
observe and be bound by the applicable restrictions set forth in this Agreement,
and Sage shall reasonably promptly deliver to CyDex a true and complete copy of
the portions of such agreement which bear on CyDex’s rights (together with a
certification from a Sage officer that such provided portions are the only
portions of such agreement which bear on CyDex’s rights). Sage shall ensure that
all Contract Manufacturers will comply with the applicable terms and conditions
of this Agreement and shall remain fully responsible for the compliance by such
Contract Manufacturers with the applicable terms and conditions of this
Agreement as if such Contract Manufacturers were Sage hereunder.

2.5 [Intentionally Omitted].

2.6 Negative Covenant by CyDex. During the Term of this Agreement, CyDex and its
Affiliates shall not develop or commercialize any pharmaceutical composition
comprising any of the Compounds (as the sole active pharmaceutical ingredient or
in combination with other active pharmaceutical ingredients) in and for the
Field, and shall not in any way assist any Third Party in developing or
commercializing any pharmaceutical composition comprising any of the Compounds
(as the sole active pharmaceutical ingredient or in combination with other
active pharmaceutical ingredients) (including without limitation by granting any
license or similar rights under intellectual property) in and for the Field.

 

3. MANUFACTURE AND SUPPLY OF CAPTISOL.

The provisions of the Supply Agreement and any related quality agreement shall
govern the manufacture and supply of Captisol® sulfobutylether B(beta)
cyclodextrin, sodium salt by CyDex for Sage for use in the preparation,
formulation and production of the Licensed Products in or for the Territory (the
“Licensed Products Related Uses”). Sage acknowledges and agrees

 

11



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

that CyDex is, during the term of the Supply Agreement, the exclusive
manufacturer of sulfobutylether b(beta) cyclodextrin, sodium salt for Sage and
its Affiliates and Sublicensees for the aforementioned Licensed Products Related
Uses, Sage acknowledges and agrees that nothing set forth herein shall be deemed
to grant Sage or its Affiliates or Sublicensees the right to manufacture
Captisol nor the right to contract the manufacture of Captisol to a Third Party.
It is understood that it shall be Sage’s responsibility to obtain, at Sage’s
sole expense and from sources other than CyDex, all materials (including all
quantities of the Compounds, but excluding sulfobutylether b(beta) cyclodextrin,
sodium salt) needed by Sage for Licensed Products Related Uses - it being
further understood, of course, that Sage is to obtain at Sage’s sole expense and
solely from CyDex (pursuant to the Supply Agreement) all sulfobutylether b(beta)
cyclodextrin, sodium salt needed by Sage for Licensed Products Related Uses.

 

4. COMPENSATION.

4.1 Payments and Royalties for Licenses.

(a) One-Time Fees.

(i) Upon the exercise of its option under the License Agreement to enter into
the Original Agreement and the Supply Agreement, Sage has paid to CyDex a
nonrefundable, one-time option exercise fee. Receipt of such fee is hereby
acknowledged.

(ii) CyDex acknowledges receipt of the payment of $300,000 on the Effective
Date.

(iii) CyDex acknowledges receipt of the payment of $200,000 on the Effective
Date.

(iv) Sage agrees to pay CyDex an additional $100,000 within 7 days after the
2015 Date.

(b) Milestone Payments.

(i) Allo Licensed Products. The provisions of this Section 4.1(b)(i) shall apply
only to the Allo Licensed Products.

(1) First Two Subfields. Within ten (10) days following the occurrence of any or
each of the milestone events listed below with respect to an Allo Licensed
Product in either or both of the first two (2) Subfields with respect to which
the relevant milestone event is achieved, Sage shall provide written notice to
CyDex of the achievement of such milestone event, and within 20 days after the
occurrence of such milestone event, pay to CyDex the applicable non-refundable
milestone fee listed next to each such event in further consideration of the
rights granted Sage hereunder. The milestone payments (each payable only one
time per each of the first two (2) Subfields for the Allo Licensed Products,
regardless of the number of times achieved by any Allo Licensed Product for such
Subfield; for the avoidance of doubt, if the same Allo Licensed Product first
achieves one or more given milestones for two Subfields, then the milestone
payment for that event must be paid twice; and in no event shall the maximum
payment under this Section 4.1(b)(i)(l) exceed $[…***…]) are as follows. Subject
to

 

12



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the preceding sentence, if any such milestone is achieved by an Allo Licensed
Product in the relevant Subfield before all prior sequential milestones have
been actually achieved by the Allo Licensed Product in such Subfield, then any
and all prior sequential milestones which were not previously actually achieved
by the Allo Licensed Product shall be deemed to have thereby been achieved by
the Allo Licensed Product with respect to such Subfield, and the milestone
payments for such deemed-achieved milestones shall also be payable with respect
to the Allo Licensed Product in such Subfield within such twenty (20) days.

 

    

MILESTONE ACHIEVED BY ALLO
LICENSED PRODUCT IN THE RELEVANT SUBFIELD

  

MILESTONE
PAYMENT

(i)    […***…]    $[…***…] (ii)    […***…]    $[…***…] (iii)    […***…]   
$[…***…] (iv)    […***…]    $[…***…]

Notwithstanding the foregoing, (A) CyDex acknowledges receipt of the payment of
$[…***…] upon dosing of the first patient in the first Phase II Study by Sage or
under rights from Sage for an Allo Licensed Product in the Epilepticus Subfield;
and (B) CyDex acknowledges receipt of the payment of $[…***…] upon dosing of the
first patient in the first Phase III Study by Sage or under rights from Sage for
an Allo Licensed Product in the Epilepticus Subfield.

(2) Third and Fourth Subfields. Within 10 days following the occurrence of any
or each of the milestone events listed below with respect to an Allo Licensed
Product in either or both of the third and fourth Subfields with respect to
which the relevant milestone event is achieved (i.e., if such Subfields are
different Subfields than the first two Subfields with respect to which such
milestone event was achieved), Sage shall provide written notice to CyDex of the
achievement of such milestone event, and within 20 days after the occurrence of
such milestone event, pay to CyDex the applicable non-refundable milestone fee
listed next to each such event in further consideration of the rights granted
Sage hereunder. The milestone payments (each payable only one time per each of
the third and fourth Subfields for the Allo Licensed Products, regardless of the
number of times achieved by any Allo Licensed Product for such Subfield; for the
avoidance of doubt, if the same Allo Licensed Product first achieves one or more
given milestones for the third and fourth Subfields with respect to which the
relevant milestone event is achieved (i.e., Subfields that are different
Subfields than the first two Subfields with respect to which such milestone
event was achieved), then the milestone payment for that event must be paid
twice; and in no event shall the maximum payment under this Section 4.1(b)(i)(2)
exceed […***…]) are as follows. Subject to the preceding sentence, if any such
milestone is achieved by an Allo Licensed Product in the relevant Subfield
before all prior sequential milestones have been actually achieved by the Allo
Licensed Product in such Subfield, then any and all prior sequential milestones
which were not previously actually achieved by the Allo Licensed Product with
respect to such Subfield shall be deemed to have thereby been achieved by the
Allo Licensed Product with respect to such Subfield, and the milestone payments
for such deemed-achieved milestones shall also be payable with respect to the
Allo Licensed Product in such Subfield within such 20 days.

 

13



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

    

MILESTONE ACHIEVED BY ALLO
LICENSED PRODUCT IN THE RELEVANT SUBFIELD

  

MILESTONE
PAYMENT

(i)    […***…]    $[…***…] (ii)    […***…]    $[…***…] (iii)    […***…]   
$[…***…] (iv)    […***…]    $[…***…]

(ii) SAGE-689 Licensed Products. The provisions of this Section 4.1(b)(ii) shall
apply only to the SAGE-689 Licensed Product. Within 10 days following the
occurrence of any or each of the milestone events listed below with respect to a
SAGE-689 Licensed Product, Sage shall provide written notice to CyDex of the
achievement of such milestone event, and within 20 days after the occurrence of
such milestone event, pay to CyDex the applicable non-refundable milestone fee
listed next to each such event in further consideration of the rights granted
Sage hereunder. The milestone payments (each payable only one time for the
SAGE-689 Licensed Products, regardless of the number of times achieved by any
SAGE-689 Licensed Product; and in no event shall the maximum payment under this
Section 4.1(b)(ii) exceed $[…***…]) are as follows. If any such milestone is
achieved by the SAGE-689 Licensed Product before all prior sequential milestones
have been actually achieved by the SAGE-689 Licensed Product, then any and all
prior sequential milestones which were not previously actually achieved by the
SAGE-689 Licensed Product shall be deemed to have thereby been achieved by the
SAGE-689 Licensed Product, and the milestone payments for such deemed-achieved
milestones shall also be payable with respect to the SAGE-689 Licensed Product
within such 20 days.

 

    

MILESTONE ACHIEVED BY SAGE-689 LICENSED PRODUCT

  

MILESTONE
PAYMENT

(i)    […***…]    $[…***…] (ii)    […***…]    $[…***…] (iii)    […***…]   
$[…***…] (iv)    […***…]    $[…***…] (v)    […***…]    $[…***…]

(c) Royalties. In addition to amounts payable pursuant to Sections 4.1(a) and
4.1(b) above, Sage shall make royalty payments to CyDex on a Licensed
Product-by-Licensed Product basis and calendar quarterly basis, in amounts equal
to the applicable Royalty Rate(s) (as defined below for the relevant Licensed
Products) times the Net Sales for the relevant Licensed Product during such
quarter arising from the sale of such Licensed Product in the Territory in the
Field during the Term.

 

LICENSED PRODUCTS

  

ROYALTY RATE

[…***…]

   […***…]%

 

14



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

LICENSED PRODUCTS

  

ROYALTY RATE

[…***…]

  

•    […***…]% for the portion of the Net Sales of […***…] during the relevant
calendar year which is less than or equal to $[…***…]

  

 

•    […***…]% for the portion of the Net Sales of […***…] during the relevant
calendar year which is greater than $[…***…]

All royalties payable to CyDex pursuant to this Section 4.1(c) shall be due and
payable within 60 days after the conclusion of each calendar quarter. For
avoidance of doubt, Net Sales under any other agreements entered into between
the parties shall not be accumulated with Net Sales under this Agreement for any
purposes under this Agreement.

Notwithstanding the foregoing, on a Licensed Product-by-Licensed Product and
country-by-country basis, as a method of implementing a royalty-rate step-down,
the otherwise-applicable royalty rate pursuant to the first paragraph of this
Section 4.1(c) shall be reduced by […***…]% if (i) all Licensed Patents Covering
the manufacture, use or sale of the relevant Licensed Product in, or the
importation of the relevant Licensed Product into, the relevant country of sale
have expired, been irrevocably abandoned or held to be invalid or unenforceable
by a non-appealed or unappealable decision of a court or other authority of
competent jurisdiction, or admitted to be invalid through disclaimer or
dedication to the public, at the time of sale of a particular unit of a Licensed
Product, and/or (ii) for the calendar quarter in which such sale occurs any
generic version of such Licensed Product is legally sold in a bona fide
commercial sale within such country in the calendar quarter in question.

For avoidance of doubt, the parties confirm that only the royalty rate
applicable to Net Sales of a particular unit of Licensed Product in the country
of sale shall apply to such unit of Licensed Product.

In establishing the royalty structure hereunder, the parties recognize, and Sage
acknowledges, the substantial value of the various obligations being undertaken
by CyDex under this Agreement, in addition to the grant of the licenses under
the Captisol Data Package as well as under the Licensed Patents, to enable the
rapid and effective market introduction of the Licensed Products. The parties
have agreed to the payment structure set forth herein as a convenient and fair
mechanism to compensate CyDex for these obligations.

4.2 Currency. All amounts due hereunder are stated in, and shall be paid in,
U.S. dollars. Net Sales based on foreign revenue will be converted to U.S.
dollars at the rate of exchange published in The Wall Street Journal, Eastern
U.S. Edition on the last day of each calendar quarter (or the last previous
publication date if such day is not a publication date). Sage shall provide
CyDex, together with each royalty payment owed pursuant to Section 4.1(c) above,
a schedule detailing the calculation of Net Sales resulting from the conversion
of foreign revenue to U.S. dollars as set forth herein.

 

15



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4.3 Taxes. All amounts due hereunder exclude all applicable sales, use, and
other taxes, and Sage will be responsible for payment of all such taxes (other
than taxes based on CyDex’s income), fees, duties, and charges, and any related
penalties and interest, arising from the payment of amounts due under this
Agreement or the sublicense or license, as the case may be, under the Licensed
Patents and Captisol Data Package under this Agreement. The parties agree to
cooperate with one another and use reasonable efforts to avoid or reduce tax
withholding or similar obligations in respect of royalties, milestone payments,
and other payments made by Sage to CyDex under this Agreement. To the extent
Sage, or any of its Affiliates or Sublicensees, is required to withhold taxes on
any payment to CyDex, Sage shall pay the amounts of such taxes to the proper
governmental authority in a timely manner and promptly transmit to CyDex
official receipts issued by the appropriate taxing authority and/or an official
tax certificate, or such other evidence as CyDex may reasonably request, to
establish that such taxes have been paid. CyDex shall provide Sage any tax forms
that may be reasonably necessary in order for Sage to not withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.
CyDex shall use reasonable efforts to provide any such tax forms to Sage at
least 30 days before the due date for any payment for which CyDex desires that
Sage apply a reduced withholding rate. Each party shall provide the other with
reasonable assistance to enable the recovery, as permitted by applicable law, of
withholding taxes, value added taxes, or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
party bearing such withholding tax or value added tax.

4.4 Late Payments. Payments that are not made when due hereunder shall accrue
interest, from due date until paid, at an annual rate equal to the prime rate,
as reported in The Wall Street Journal, Eastern U.S. Edition, on the date such
payment is due (or the last previous publication date if such day is not a
publication date), plus an additional 200 basis points.

 

5. RECORDS; REPORTS; AUDIT.

5.1 Records. For a period of seven (7) years after completion of each Study of
the Licensed Products, Sage shall, and shall require its Affiliates and
Sublicensees to, maintain accurate records relating to clinical study subject
enrollment for such Study of the Licensed Products. Sage shall, and shall
require its Affiliates and Sublicensees to, maintain accurate records, on a
Licensed Product-by-Licensed Product and country-by-country basis, of Net Sales
of the Licensed Products for three (3) years after the year in which the
applicable sales occur.

5.2 Reports.

(a) Quarterly Reports. Within 30 calendar days following the conclusion of each
calendar quarter during the Term, Sage shall provide CyDex with written reports
with respect to such calendar quarter that describe in reasonable detail Sage’s
progress made toward achievement of the milestones specified in Section 4.1(b)
above during such calendar quarter, including without limitation Sage’s
then-current best estimate for the dates to achieve such milestones and the
number of human subjects enrolled during such calendar quarter in a clinical
study conducted by or on behalf of Sage, its Affiliates and Sublicensees to
support Marketing Approval for any of the Licensed Products during such calendar
quarter. Within 60 calendar days following the conclusion of each calendar
quarter during the Term, Sage shall provide CyDex with a written report with
respect to such calendar quarter (with a monthly breakdown)

 

16



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

that sets forth in reasonable detail, on a Licensed Product-by-Licensed Product
and country-by-country basis, complete and accurate records of Sage’s, its
Affiliates’ and Sublicensees’ Net Sales of each of the Licensed Products during
such calendar quarter.

(b) Annual Reports. Annually, by February 1st of each calendar year during the
Term, Sage shall provide CyDex with written reports that: (i) update CyDex
regarding development and commercial activities with respect to the Licensed
Products, (ii) describe in reasonable detail Sage’s progress made toward
achievement of the milestones specified in Section 4.1(b) above and the
requirements set forth in Exhibit D hereto during the preceding calendar year;
(iii) provide a non-binding estimate by kilograms of Branded Captisol for Sage’s
anticipated preclinical and clinical use of Branded Captisol in the Licensed
Products for the then-current calendar year; (iv) provide CyDex with Sage’s
non-binding, reasonable, estimated rolling projection for sales of each of the
Licensed Products, in terms of volume quantities and Net Sales values, for the
then-current and the next two succeeding calendar years; and (v) set forth such
other information regarding Captisol as mutually agreed upon by the parties.

5.3 Audit. Upon reasonable prior notice, such Section 5.1 records shall be
available during regular business hours for examination and audit at the expense
of CyDex, and not more often than once each calendar year, by an independent
certified public accountant selected by CyDex and reasonably acceptable to Sage,
for the sole purpose of verifying the accuracy of the financial reports
furnished by Sage pursuant to this Agreement. Any amounts shown to be owed but
unpaid shall be paid within 30 days from the accountant’s report from the
original due date, plus interest accrued thereon (from the applicable original
due date) at the rate set forth in Section 4.4 above. Any amounts shown to have
been overpaid shall be refunded within 30 days CyDex shall bear the full cost of
such audit unless such audit discloses failure by Sage to pay any applicable
milestone payment due or an underpayment by Sage of more than 5% of the amount
due or any other material inaccuracies in a Sage report, in which case Sage
shall bear the full cost of such audit, plus (as in all cases of underpayment)
the underpayment amount and interest at the rate set forth in Section 4.4 above.
All information learned in the course of any audit or inspection under this
Section 5.3 shall be deemed to be Confidential Information of Sage, subject to
the terms and provisions of Section 8 below, except to the extent necessary for
CyDex to enforce its rights under this Agreement.

 

6. DEVELOPMENT AND COMMERCIALIZATION BYSAGE.

6.1 Diligence.

(a) Sage shall (i) use at least Commercially Reasonable Efforts, and shall
further require its Affiliates and Sublicensees to use at least Commercially
Reasonable Efforts, to develop each of the Licensed Products, to seek Regulatory
Approval of each of the Licensed Products in all countries and regions where it
is commercially reasonable to so seek, and to commercialize each of the Licensed
Products in each respective country and region following Regulatory Approval of
such Licensed Product in such respective country/region, and (ii) subject to
Section 6.1(b), comply with the requirements set forth in Exhibit D hereto. If
Sage is unable to comply with the requirements set forth in Exhibit D hereto (as
may be extended pursuant to Section 6.1(b)) due to unanticipated events or
changed circumstances that are beyond the reasonable control of Sage, including
delays caused by changes to the development plan that are

 

17



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

required in the exercise of sound scientific or commercial judgment due to new
information regarding the development of product candidates or changes to the
applicable regulatory requirements, then the parties shall meet and make
reasonable extensions to the deadlines provided on Exhibit D. For clarity, Sage
may meet the requirements of this Section 6.1 through its or through its
Affiliates’ or Sublicensees’ activities, which, with respect to the Allo
Licensed Products, may be in just one of the Subfields. In the event that Sage
fails to meet the requirements of this Section 6.1(a) (as may be extended
pursuant to Section 6.1(b)) with respect to the Allo Licensed Products or the
SAGE-689 Licensed Products, as applicable, CyDex shall have the right to
terminate this Agreement with respect to all Allo Licensed Products or all
SAGE-689 Licensed Products, respectively, pursuant to Section 13.2 hereof.

(b) Diligence Milestone Extensions. With respect to each Diligence Milestone,
Sage may elect, on one or more occasions, to extend the Achievement Date
Deadline set forth in Exhibit D for such Diligence Milestone by one or more
extension periods of […***…] months by making a $[…***…] payment (a “Diligence
Extension Payment”) to CyDex for each such […***…]-month extension; provided,
however, that Sage may not extend any Diligence Milestone by more than a total
of […***…] ([…***…]) months from the date set forth in Exhibit D by making such
Diligence Extension Payments. If a specific Diligence Milestone for a Licensed
Product is so extended, then the subsequent Diligence Milestones for such
Licensed Product shall be extended automatically by […***…] months without
requiring an additional payment.

6.2 Costs and Expenses. Other than those specified in this Agreement, Sage shall
be solely responsible for all costs and expenses related to its development and
commercialization of the Licensed Products, including without limitation, all
Sage’s costs and expenses associated with all preclinical activities and
clinical trials, and all regulatory filings and proceedings relating to the
Licensed Products.

6.3 In Vivo Studies. If Sage wishes to conduct any in vivo study […***…] (each a
“Study”), then the following provisions shall apply;

(a) Dosing. Sage shall not exceed the dosing matrix levels of Captisol indicated
by Exhibit E hereto without the written consent of CyDex.

(b) [Intentionally Omitted].

(c) Compliance with Laws. Sage represents and warrants that each such Study will
be performed in accordance with all applicable laws, regulations and
requirements. Sage will provide or cause to be provided all appropriate warnings
to participants enrolled in each such Study and obtain or cause to be obtained
appropriate documentation of informed consent from all participants in each such
Study.

(d) Adverse Events. Sage agrees to immediately inform CyDex if any adverse
effects are observed and ascribed to Captisol in any Study in accordance with
Section 7.3 hereof if applicable and in a reasonable and prompt manner if
Section 7.3 hereof is not applicable. To accurately track adverse events and
preserve the validity of each such Study, […***…].

 

18



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(e) Review of Regulatory Filings and Publications. At least seven (7) days
before a submission of any proposed written publication material or regulatory
submission (which shall be subject to the restrictions of Section 8 hereof),
Sage shall provide to CyDex for CyDex’s review and comment a copy of any portion
of a proposed written publication, material or regulatory submission reporting
results of a Study of a Licensed Product where such portion of such publication
material refers to […***…]. Sage shall give due consideration and reasonably
incorporate any input that CyDex provides regarding […***…].

6.4 Right of Reference. Sage, and its Affiliates and Sublicensees, shall have
the right to reference the […***…] in connection with obtaining Regulatory
Approval for each of the Licensed Products. If requested by Sage, CyDex shall
provide Sage with a right of reference for Drug Master File equivalents outside
of the United States or equivalent CMC data for Captisol as required in
connection with regulatory filings for Licensed Products outside the United
States.

6.5 Access to Sage’s Data. […***…], its Sublicensees or Affiliates as required
by applicable laws relating to adverse event reporting and/or in connection with
development and commercialization of Captisol or for fulfilling its obligations
under this Agreement, all at no cost to CyDex. […***…].

 

7. REGULATORY MATTERS.

7.1 Captisol Information Submitted for Regulatory Review. Except as otherwise
set forth herein, Sage shall be solely responsible for all communications with
regulatory agencies in connection with any of the Licensed Products. Sage shall
provide CyDex with copies of the portions of all regulatory submissions
containing Captisol data alone (and not in conjunction with any product
formulation) 10 days before submission and shall allow CyDex to review and
comment upon said submissions during such 10 day period. The contents of each
such submission shall be deemed to be Confidential Information of Sage, subject
to the terms and provisions of Section 8 below. If Sage submits written
responses to the FDA that include data on Captisol alone, CyDex shall be
permitted to review the portion of such written materials containing such
Captisol data alone, before submission. If CyDex reasonably objects to the
contents of such written responses relating to Captisol, the parties agree to
cooperate in working toward a reasonable and mutually agreeable response,
provided that Sage shall be entitled to in good faith and with full regard for
CyDex’s interests and concerns make the final determination as to the contents
of any such materials.

7.2 Material Safety. CyDex shall provide Sage, in writing, from time to time or
at Sage’s request, with (a) relevant material information then-currently known
to it regarding handling precautions, toxicity and hazards with respect to
Captisol, including adverse event information, and (b) the then-current material
safety data sheet for Captisol. CyDex warrants that all such information shall
to CyDex’s knowledge be complete and accurate. Notwithstanding the foregoing or
anything in this Agreement to the contrary, with respect to any information that
is provided in accordance with this Agreement by CyDex, Sage is solely
responsible for (i) use of such documentation, including without limitation, use
in any regulatory submission to the FDA or any other regulatory agency,
(ii) document control and retention, and (iii) determining the suitability of
any such documentation for use in any regulatory submission.

 

19



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7.3 Adverse Event Reporting. Sage shall adhere, and shall require that its
Affiliates, Sublicensees, co-marketers and distributors adhere, to all
requirements of applicable law and regulations that relate to the reporting and
investigation of any adverse event, including without limitation an unfavorable
and unintended diagnosis, symptom, sign (including an abnormal laboratory
finding), syndrome or disease, whether or not considered Captisol-related or
Licensed Product-related, which occurs or worsens following administration of
Captisol, including if contained in a Licensed Product. Sage shall provide CyDex
with copies of all reports of any such adverse event which is serious (i.e., any
such adverse event involving Captisol, including if contained in a Licensed
Product, that results in death, is life-threatening, requires or prolongs
inpatient hospitalization, results in disability, congenital anomaly or is
medically important (i.e., may require other medical or surgical intervention to
prevent other serious criteria from occurring)) which Sage has reason to believe
are associated with Captisol within 10 business days following (i) Sage’s
submission of any such report to any regulatory agency, or (ii) receipt from
Sage’s Sublicensee, co-marketer or distributor of any such report to any
regulatory agency. Sage shall also advise CyDex regarding any proposed labeling
or registration dossier changes affecting Captisol. Reports from Sage shall be
delivered to the attention of Chief Scientific Officer, CyDex, with a copy to
General Counsel, Ligand, at the address set forth in Section 14.7. The parties
shall mutually cooperate with regard to investigation of any such serious
adverse event, whether experienced by Sage, CyDex or any other Affiliate,
Sublicensee, co-marketer or distributor of CyDex or Sage.

7.4 Product Recalls. If any CyDex-supplied Captisol should be alleged or proven
not to meet the Specifications, Sage shall notify CyDex immediately, and both
parties shall cooperate fully regarding the investigation and disposition of any
such matter. In the event that a dispute arises between the parties as to
whether or not CyDex-supplied Captisol purchased by Sage meets the
Specifications, such dispute shall be immediately resolved by submitting it to
an independent quality control laboratory mutually agreed upon by the parties.
The findings of such independent laboratory shall be binding upon the parties.
The cost of the independent quality control laboratory shall be borne by the
party whose results are shown by such laboratory to have been incorrect. If
(i) Sage and CyDex agree in writing that it is appropriate to recall any
Licensed Product, or (ii) the FDA or other relevant governmental authority
requires the recall of any Licensed Product, and in either case, to the extent
that such recall is due to issues relating to CyDex-supplied Captisol, then
CyDex agrees, upon substantiation thereof, to bear a proportionate share (based
on the extent to which the recall was caused by issues relating to
CyDex-supplied Captisol) of the reasonable direct costs associated with said
recall, including a proportionate share of the actual cost of conducting the
recall in accordance with the recall guidelines of the applicable governmental
authority, including without limitation, a proportionate share of the cost of
the Licensed Product subject to the recall. Sage shall in all events be
responsible for conducting any such recalls with respect to the Licensed
Products, including the sole right to determine whether to conduct any such
recall (although it is understood that a unilateral decision by Sage, not
required by the FDA or other relevant governmental authority, to conduct a
recall would negate CyDex’s agreement under the preceding sentence with respect
to such recall), and shall maintain records of all sales of Licensed Products
and customers sufficient to adequately administer any such recall, for a period
of five years after termination of this Agreement.

 

20



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8. CONFIDENTIALITY.

8.1 Definition. Sage and CyDex each recognizes that, from the 2012 Effective
Date and during the Term of this Agreement, it may be necessary for a party (the
“Disclosing Party”) to provide Confidential Information (as defined herein) to
the other party (the “Receiving Party”) that is highly valuable, the disclosure
of which would be highly prejudicial to the Disclosing Party. The disclosure and
use of Confidential Information will be governed by the provisions of this
Section 8. Neither Sage nor CyDex shall use the other’s Confidential Information
except as expressly permitted in this Agreement. For purposes of this Agreement,
“Confidential Information” means all information disclosed by the Disclosing
Party to the Receiving Party or its Affiliate which is obviously Confidential
Information, or which is designated in writing by the Disclosing Party as
“Confidential” (or equivalent), or which when disclosed orally is declared to be
confidential by the Disclosing Party and confirmed in a writing delivered to the
Receiving Party within 30 days of such disclosure, including but not limited to
product specifications, data, know-how, formulations, product concepts, sample
materials, business and technical information, financial data, batch records,
trade secrets, processes, techniques, algorithms, programs, designs, drawings,
and any other information related to a party’s present or future products,
sales, suppliers, customers, employees, investors or business. Without limiting
the generality of the foregoing, CyDex’s Confidential Information includes all
materials provided as part of the Captisol Data Package, and Sage’s Confidential
Information includes Sage Patents and Sage Know-How. For clarity, any
Confidential Information disclosed under the Original Agreement or this
Agreement shall be deemed Confidential Information hereunder.

8.2 Obligation. CyDex and Sage agree that they will disclose the other’s
Confidential Information to its (or its respective parent’s) own directors,
officers, employees, consultants and agents (or, in the case of Sage, to Sage’s
Affiliates and to Sublicensees and Contract Manufacturers), in each case only if
and to the extent necessary to carry out their respective responsibilities under
or as contemplated by this Agreement or in accordance with the exercise of their
rights under this Agreement, and such disclosure shall be limited to the maximum
extent possible consistent with such responsibilities and rights. Neither party
shall disclose Confidential information of the other to any other Third Party or
any Affiliate without the other’s prior written consent, and any such disclosure
to a Third Party shall be pursuant to the terms of a non-disclosure agreement no
less restrictive than this Section 8. The party which disclosed Confidential
Information of the other to any Third Party or Affiliate shall be responsible
and liable for any disclosure or use by such Third Party or Affiliate (or its
disclosees) which would have violated this Agreement if committed by the party
itself. Neither party shall use Confidential Information of the other except as
expressly allowed by and for the purposes of this Agreement or the Supply
Agreement. Each party shall take such action to preserve the confidentiality of
each other’s Confidential Information as it would customarily take to preserve
the confidentiality of its own Confidential Information (but in no event less
than a reasonable standard of care). Unless otherwise specified in this
Agreement and subject to terms and conditions in this Agreement, if so requested
by the other party a party shall promptly return all relevant records and
materials in its possession or control containing or embodying the other party’s
Confidential Information (including all copies and extracts of documents);
provided, however, that each party may retain one archival copy (and such
electronic copies that exist as part of the party’s computer systems, network
storage systems and electronic backup systems) of such records and materials
solely to be able to monitor its obligations that survive under this Agreement.

 

21



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8.3 Exceptions. The use and non-disclosure obligations set forth in this
Section 8 shall not apply to any Confidential Information, or portion thereof,
that the Receiving Party can demonstrate by appropriate documentation:

(i) at the time of disclosure is in the public domain or generally known to the
public;

(ii) after disclosure, becomes part of the public domain or generally known to
the public, by publication or otherwise, through no fault of the Receiving Party
or its disclosees;

(iii) is independently developed by Receiving Party personnel with no reference
or access to the Disclosing Party’s Confidential Information; or

(iv) is made available to the Receiving Party by an independent third party
without obligation of confidentiality, provided, however, that, to the Receiving
Party’s knowledge, such information was not obtained by said third party,
directly or indirectly, from the Disclosing Party hereunder.

In addition, the Receiving Party may disclose the Disclosing Party’s
Confidential Information that is required to be disclosed by law, by a valid
order of a court or by order or regulation of a governmental agency, including
but not limited to, regulations of the Securities and Exchange Commission, or
the rules of NASDAQ or in the course of litigation; provided that in all cases
the Receiving Party shall, to the extent permitted, give the Disclosing Party
prompt notice of the pending disclosure and make a reasonable effort to obtain,
or to assist the Disclosing Party in obtaining, a protective order or
confidential-treatment order preventing or limiting (to the greatest possible
extent and for the longest possible period) the disclosure and. or requiring
that the Confidential Information so disclosed be used only for the purposes for
which the law or regulation required, or for which the order was issued.

8.4 Injunction. Each party agrees that should it breach or threaten to breach
any provisions of this Section 8, the Disclosing Party will suffer irreparable
damages and its remedy at law will be inadequate. Upon any breach or threatened
breach by the Receiving Party of this Section 8, the Disclosing Party shall be
entitled to seek temporary, preliminary and/or permanent injunctive relief in
addition to any other remedy which it may have, without need to post any bond or
security, in addition to any and all other legal and equitable rights and
remedies available to the Disclosing Party.

8.5 Third Party Information. The parties acknowledge that the defined term
“Confidential Information” shall include not only a Disclosing Party’s own
Confidential Information but also Confidential Information of an Affiliate or of
a Third Party which is in the possession of such Disclosing Party.

Sage acknowledges that CyDex’s Confidential Information includes information
developed by Pfizer that is confidential to both CyDex and Pfizer. In so far as
Confidential

 

22



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Information of Pfizer is disclosed, Pfizer is a third-party beneficiary of this
Section 8 of this Agreement and may enforce it or seek remedies pursuant to it
in accordance with its terms. CyDex agrees not to disclose to Sage any
Confidential Information of any other Third Party, or any CyDex Affiliate, who
is combining or formulating Captisol with an active ingredient, which
Confidential Information is in the possession of CyDex, unless Sage has given an
express prior written consent (which specifies the owner of such Confidential
Information) to receive such particular Confidential Information.

Sage agrees not to disclose to CyDex any Confidential Information of a Third
Party which is in the possession of Sage, unless CyDex has given an express
prior written consent (which specifies the owner of such Confidential
Information) to receive such particular Confidential Information. If CyDex
refuses to provide such consent, then any obligation of Sage to provide such
information to CyDex under this Agreement shall be deemed waived by CyDex.

For clarity and without limitation, CyDex agrees not to disclose any of Sage’s
Confidential Information to any CyDex Affiliate or Third Party who is combining
or formulating Captisol with an active ingredient. The preceding sentence does
not apply to Captisol Improvements.

8.6 Public Announcements. The parties will mutually agree on a press release to
be issued reasonably soon after the 2015 Date. Neither party shall make any
subsequent public announcement concerning this Agreement or the terms hereof not
previously made public without the prior written approval of the other party
with regard to the form, content, and precise timing of such announcement,
except as may be required to be made by either party in order to comply with
applicable law, regulations, court orders, or tax or securities filing
requirements or the rules of NASDAQ. Such consent shall not be unreasonably
withheld, conditioned or delayed by such other party. Before any such public
announcement, the party wishing to make the announcement will (unless there is a
legal or regulatory need to make the public announcement sooner) submit a draft
of the proposed announcement to the other party at least two (2) business days
before such announcement to enable such other party to consider and comment
thereon, and shall consider all reasonable comments of the other party regarding
such disclosure. When making any such public announcement, either party may use
the name of the other party or any of its Affiliates and/or the name of any
Licensed Product, but may not use any other trademark of such other party or any
of its Affiliates, except as may be required by law, regulations, court orders,
or tax or securities filing requirements or the rules of NASDAQ or except with
the prior express written permission of such other party, such permission not to
be unreasonably withheld, conditioned or delayed. Notwithstanding the above,
once a public disclosure has been made, either party shall be free to disclose
to Third Parties any information contained in said public disclosure, without
further pre-review or pre-approval; except that (i) a party that breached this
Section 8 with respect to said public announcement may not rely on this sentence
with respect to said public announcement and (ii) CyDex shall not disclose or
comment on the status or results of any Study or other Sage activity regarding
any Licensed Product without Sage’s prior written consent, even if already
disclosed by Sage, except that CyDex may post complete copies of Sage releases
on CyDex’s website or any other CyDex forum.

 

23



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

9. REPRESENTATIONS AND WARRANTIES.

9.1 Mutual Representations and Warranties. Each party represents and warrants to
the other (as of each of the 2012 Effective Date, the 2013 Effective Date, the
2014 Effective Date and the 2015 Date) as follows:

(i) it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation;

(ii) it has the power and right to enter into this Agreement (and the stated
amendments thereof) and to perform its obligations hereunder;

(iii) this Agreement (and the stated amendments thereof) has been duly
authorized, executed and delivered by such party and constitutes a legal, valid
and binding obligation of such party enforceable against such party in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
transfer, or other similar laws affecting the rights and remedies of creditors
generally and by general principles of equity;

(iv) the execution, delivery and performance of this Agreement (and the stated
amendments thereof) by such party do not conflict with any agreement, instrument
or understanding, oral or written, to which such party is a party or by which
such party may be bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over such
party:

(v) all consents, approvals and authorizations from all governmental authorities
or other third parties required to be obtained by such party in connection with
the execution and delivery of this Agreement (and the stated amendments thereof)
have been obtained;

(vi) no person or entity has or will have, as a result of the transactions
contemplated by this Agreement (and the stated amendments thereof), any right,
interest or valid claim against or upon such party for any commission, fee or
other compensation as a finder or broker because of any act by such party or its
agents; and

(vii) neither it nor any of its Affiliates has entered into any agreement with
any third party that is in conflict with the rights granted to the other party
pursuant to this Agreement (and the stated amendments thereof).

9.2 CyDex Representations.

(a) CyDex represents and warrants to Sage (as of the 2015 Date) that CyDex owns
all right, title and interest in and to, or in-licenses with the right to
sublicense, the Captisol Patents listed on Exhibit A attached to this Agreement
as in effect on the 2015 Date.

(b) CyDex represents and warrants to Sage (as of the 2015 Date) that neither
CyDex nor any of its Affiliates has granted any Affiliate of CyDex or any Third
Party any currently outstanding rights to develop or commercialize any
pharmaceutical composition comprising a Compound combined with or formulated
using Captisol.

 

24



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

9.3 Disclaimer. THE WARRANTIES SET FORTH IN THIS SECTION 9 AND IN THE SUPPLY
AGREEMENT ARE PROVIDED IN LIEU OF, AND EACH PARTY HEREBY DISCLAIMS, ALL OTHER
WARRANTIES, EXPRESS AND IMPLIED, RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT, CAPTISOL, THE LICENSED PRODUCTS, THE LICENSED PATENTS OR THE CAPTISOL
DATA PACKAGE, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT
OF THIRD PARTY RIGHTS.

 

10. INDEMNIFICATION.

10.1 By CyDex. CyDex shall defend, indemnify and hold Sage and its Affiliates
and Sublicensees, and each of their respective directors, officers, agents and
employees, harmless from and against any and all losses, judgments, damages,
liabilities, settlements, penalties, fines, costs and expenses (including the
reasonable costs and expenses of attorneys and other professionals)
(collectively “Losses”) incurred by Sage as a result of any claim, demand,
action or other proceeding (each, a “Claim”) by a Third Party, to the extent
such Losses arise out of: (a) the manufacture, use, handling, promotion,
marketing, distribution, importation, sale or offering for sale of Captisol by
CyDex and its Affiliates (including without limitation, the sale of Captisol by
CyDex to Sage under the Supply Agreement); (b) infringement of any person’s
intellectual property rights in Captisol per se; (c) CyDex’s breach of this
Agreement, including without limitation any of its representations and
warranties set forth in Sections 9.1 and 9.2 of this Agreement, or (d) CyDex’s
negligence or misconduct.

10.2 By Sage. Sage shall defend, indemnify and hold CyDex and its Affiliates,
and each of their respective directors, officers, agents and employees, harmless
from and against any and all Losses incurred by CyDex as a result of any Claim
by a Third Party, to the extent such Losses arise out of: (a) the manufacture,
use, handling, promotion, marketing, distribution, importation, sale or offering
for sale of the Licensed Products by Sage, its Affiliates and Sublicensees
(other than to the extent primarily arising out of the manufacture, use,
handling, promotion, marketing, distribution, importation, sale or offering for
sale of Captisol by CyDex and its Affiliates (including without limitation, the
sale of Captisol by CyDex to Sage under the Supply Agreement)); (b) any acts or
omissions by Sage, its Affiliates and Sublicensees in connection with
pre-clinical studies and clinical studies of actual or potential Licensed
Products (other than to the extent primarily arising out of the manufacture,
use, handling, promotion, marketing, distribution, importation, sale or offering
for sale of Captisol by CyDex and its Affiliates (including without limitation,
the sale of Captisol by CyDex to Sage under the Supply Agreement));
(c) infringement of any person’s intellectual property rights in connection with
the subject matter of this Agreement (other than intellectual property rights in
Captisol per se); (d) Sage’s breach of this Agreement, including without
limitation any of its representations and warranties set forth in Section 9.1 of
this Agreement, or (e) Sage’s negligence or misconduct.

10.3 Expenses. As the parties intend complete indemnification, all costs and
expenses of enforcing any provision of this Section 10 shall also be reimbursed
by the Indemnifying Party.

 

25



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10.4 Procedure.

(a) The person intending to claim indemnification under this Section 10 (an
“Indemnified Party”) shall promptly notify the other party (the “Indemnifying
Party”) of any Claim in respect of which the Indemnified Party intends to claim
such indemnification, and a reasonable explanation of the basis for the Claim
and the amount of alleged Losses to the extent of the facts then known by the
Indemnified Party. (Notwithstanding the foregoing, no delay or deficiency on the
part of the Indemnified Party in so notifying the Indemnifying Party will
relieve the Indemnifying Party of any liability or obligation under this
Agreement except to the extent the Indemnifying Party has suffered actual
prejudice directly caused by the delay or other deficiency.) The Indemnifying
Party shall assume the defense thereof whether or not such Claim is rightfully
brought; provided, however, that if the Indemnifying Party assumes the defense,
the Indemnified Party shall have the right to employ counsel separate from
counsel employed by the Indemnifying Party in any such action and to participate
in the defense thereof, but the fees and expenses of such counsel employed by
the Indemnified Party shall be at the sole cost and expense of the Indemnified
Party unless the Indemnifying Party consents to the retention of such counsel or
unless the named parties to any action or proceeding include both the
Indemnifying Party and the Indemnified Party and a representation of both the
Indemnifying Party and the Indemnified Party by the same counsel would be
inappropriate due to the actual or potential differing interests between them.
And provided further that, if the Indemnifying Party shall fail to assume the
defense of and reasonably defend such Claim, the Indemnified Party shall have
the right to retain or assume control of such defense and the Indemnifying Party
shall pay (as incurred and on demand) the fees and expenses of counsel retained
by the Indemnified Party.

(b) The Indemnifying Party shall not be liable for the indemnification of any
Claim settled (or resolved by consent to the entry of judgment) without the
written consent of the Indemnifying Party. Also, if the Indemnifying Party shall
control the defense of any such Claim, the Indemnifying Party shall have the
right to settle such Claim; provided, that the Indemnifying Party shall obtain
the prior written consent (which shall not be unreasonably withheld or delayed)
of the Indemnified Party before entering into any settlement of (or resolving by
consent to the entry of judgment upon) such Claim unless (A) there is no finding
or admission of any violation of law or any violation of the rights of any
Person by an Indemnified Party, no requirement that the Indemnified Party admit
fault or culpability, and no adverse effect on any other claims that may be made
by or against the Indemnified Party and (B) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party and such settlement does
not require the Indemnified Party to take (or refrain from taking) any action.

(c) Regardless of who controls the defense, the other party hereto shall
reasonably cooperate in the defense as may be requested. Without limitation, the
Indemnified Party, and its directors, officers, advisers, agents and employees,
shall cooperate fully with the Indemnifying Party and its legal representatives
in the investigations of any Claim.

11. LIMITATION OF LIABILITY. EXCEPT FOR DAMAGES FOR WHICH A PARTY IS RESPONSIBLE
PURSUANT TO (A) ITS BREACH OF SECTION 8 ABOVE, OR (B) ITS INDEMNIFICATION
OBLIGATIONS SET FORTH IN SECTION 10 ABOVE, EACH PARTY SPECIFICALLY DISCLAIMS ALL
LIABILITY FOR AND SHALL IN NO EVENT BE LIABLE FOR ANY INCIDENTAL, SPECIAL,
INDIRECT OR CONSEQUENTIAL

 

26



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DAMAGES, EXPENSES, LOST PROFITS, LOST SAVINGS, INTERRUPTIONS OF BUSINESS OR
OTHER DAMAGES OF ANY KIND OR CHARACTER WHATSOEVER ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR RESULTING FROM THE MANUFACTURE, HANDLING, MARKETING, SALE,
DISTRIBUTION OR USE OF LICENSED PRODUCTS OR USE (PURSUANT TO OR IN CONNECTION
WITH THE RIGHTS GRANTED UNDER THIS AGREEMENT) OF THE LICENSED PATENTS AND
CAPTISOL DATA PACKAGE, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT,
TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. EXCEPT WITH RESPECT TO (A) RECALL COSTS UNDER
SECTION 7.4, (B) A PARTY’S BREACH OF SECTION 8, OR (C) THE INDEMNIFICATION
SPECIFICALLY PROVIDED IN SECTION 10 ABOVE, IN NO EVENT SHALL EITHER PARTY’S
TOTAL AGGREGATE LIABILITY FOR ALL CLAIMS ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR RESULTING FROM THE MANUFACTURE, HANDLING, MARKETING, SALE,
DISTRIBUTION OR USE OF LICENSED PRODUCTS OR USE OF THE LICENSED PATENTS AND
CAPTISOL DATA PACKAGE PURSUANT TO OR IN CONNECTION WITH THE RIGHTS GRANTED UNDER
THIS AGREEMENT EXCEED THE GREATER OF (I) $250,000 AND (II) THE TOTAL AMOUNTS
ACTUALLY PAID UNDER THIS AGREEMENT BY SAGE TO CYDEX AS OF THE DATE SUCH CLAIM
ARISES. PROVIDED, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT CYDEX’S RIGHT
TO TAKE ACTION TO ENFORCE THIS AGREEMENT TO COLLECT AMOUNTS THAT ARE PROPERLY
DUE AND OWING UNDER ARTICLE 4 HEREOF. NO ACTION, REGARDLESS OF FORM, ARISING OUT
OF OR RELATED TO THIS AGREEMENT MAY BE BROUGHT BY EITHER PARTY MORE THAN TWO
YEARS AFTER SUCH PARTY HAS KNOWLEDGE OF THE LEGAL AND FACTUAL BASIS FOR SUCH
CAUSE OF ACTION OR AFTER EXPIRATION OF THE APPLICABLE STATUTORY LIMITATIONS
PERIOD, WHICHEVER IS SOONER. FOR AVOIDANCE OF DOUBT, THE PARTIES* RESPECTIVE
RIGHTS AND OBLIGATIONS WITH RESPECT TO ANY LIABILITY THAT MAY ACCRUE UNDER THE
LICENSE AGREEMENT, ANY COMMERCIAL LICENSE AGREEMENT (OTHER THAN THIS AGREEMENT)
OR ANY SUPPLY AGREEMENT OR IN CONNECTION WITH ACTIVITIES CONDUCTED PURSUANT TO
OR CONTEMPLATED BY ANY SUCH AGREEMENTS SHALL BE DETERMINED PURSUANT TO THE TERMS
OF THOSE AGREEMENTS AND NOT BY THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT.

 

12. MANAGEMENT OF LICENSED PATENTS.

12.1 Prosecution and Maintenance.

(a) CyDex Patents. CyDex shall maintain, at its sole cost and expense and using
reasonable discretion, the Captisol Patents. CyDex shall have the sole right to
control the prosecution and maintenance of patent applications and the selection
of countries where patent applications are filed related to the Captisol
Patents. CyDex agrees that, during the Term, it will use Commercially Reasonable
Efforts to prosecute, obtain and maintain the Captisol Patents in the United
States, China, Japan and the European Union. In the event that CyDex decides not
to prosecute and maintain the Captisol Patents in a country or countries which
is not a major market, CyDex shall provide not less than 30 days’ prior written
notice of such decision, and Sage shall have the option to take over the
prosecution and maintenance in such country or countries,

 

27



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(b) Licensed Product Patents. Sage shall have the right to maintain, at its sole
cost and expense and using reasonable discretion, the Licensed Product Patents.
Sage shall have the sole right to control the prosecution and maintenance of
patent applications and the selection of countries where patent applications are
filed related to the Licensed Product Patents, provided that CyDex shall be
provided with the right and opportunity to give comments and recommendations as
to the overall strategy regarding the filing, prosecution and maintenance of the
Licensed Product Patents. In the event that Sage decides not to prosecute and
maintain the Licensed Product Patents in a country or countries, Sage shall
provide not less than 30 days prior written notice of such decision, and CyDex
shall have the option to take over the prosecution and maintenance in such
country or countries.

(c) Sage Patents and Sage Know-How. Sage shall be the sole and exclusive owner
of Sage Patents and Sage Know-How. Sage, at its own cost and expense and in its
sole discretion, shall be solely responsible for prosecuting and maintaining
Sage Patents.

12.2 Infringement of Captisol Patents by Third Parties.

(a) If Sage becomes aware that a third party may be infringing a Captisol
Patent, it will promptly notify CyDex in writing, providing all information
available to Sage regarding the potential infringement. CyDex shall take
whatever, if any, action it deems appropriate, in its sole discretion, against
the alleged infringer. If CyDex elects to take action, Sage shall, at CyDex’s
request and expense, cooperate and shall cause its employees and advisers to
cooperate with CyDex in taking any such action, including but not limited to,
cooperating with the prosecution of any infringement suit by CyDex related to a
Captisol Patent. Sage shall not take any such action against the alleged
infringer related to a Captisol Patent without the written consent of CyDex.

(b) If Sage becomes aware that a third party may be infringing a Licensed
Product Patent, it will promptly notify CyDex in writing, providing all
information available to Sage regarding the potential infringement. Sage shall
take whatever, if any, action it deems appropriate, in its sole discretion,
against the alleged infringer if such infringement affects any of Sage’s rights
with respect to a Licensed Product. If Sage elects to take action, CyDex shall,
at Sage’s request and expense, cooperate and shall cause its employees and
advisers to cooperate with Sage in taking any such action, including but not
limited to, cooperating with the prosecution of any infringement suit by Sage
related to a Licensed Product Patent. CyDex shall not take any such action
against the alleged infringer related to a Licensed Product Patent without the
written consent of Sage.

 

13. TERM AND TERMINATION.

13.1 Term. The term of this Agreement (the “Term”) shall commence on the 2013
Effective Date and shall continue in effect unless and until terminated as set
forth herein. Upon the expiration or termination of the Term, this Agreement,
and the rights, licenses and obligations granted hereunder, shall terminate,
subject only to Section 13.5.

 

28



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13.2 Termination for Breach.

(a) Notice. If either party believes that the other is in material breach of
this Agreement, then the party holding such belief (the “Non-breaching Party”)
may deliver notice of such breach to the other party (the “Notified Party”). The
Notified Party shall have [...***...] days to cure such breach to the extent
involving non-payment of amounts due hereunder, and [...***...] days to either
cure such breach for all other material breaches, or, if cure of such breach
other than non-payment cannot reasonably be effected within such [...***...]-day
period, to deliver to the Nonbreaching Party a plan reasonably calculated to
cure such breach within a timeframe that is reasonably prompt in light of the
circumstances then prevailing but in no event in excess of an additional
[...***...]-day period. Following delivery of such a plan, the Notified Party
shall diligently carry out the plan and cure the breach and the cure period
shall be extended by the time period provided in such plan but in no event to
exceed [...***...] days from the date of any initial breach notice delivered
under this Section 13.2(a). A party’s material breach of the Original Agreement
during the term of the Original Agreement shall be deemed to be a material
breach of this Agreement that is subject to this Section 13.2, in the same
manner as a material breach of this Agreement is subject to this Section 13.2.

(b) Failure to Cure. If the Notified Party fails to cure a material breach of
this Agreement as provided for in Section 13.2(a), then the Non-breaching Party
may terminate this Agreement upon written notice to the Notified Party;
provided, however, that, to the extent that such breach relates only to one or
more of the Licensed Products, then the Non-breaching Party may in its sole
discretion so terminate this Agreement either (i) only with respect to such
Licensed Product(s) such that this Agreement shall remain in effect with respect
to the other Licensed Products as to which such breach did not relate, or
(ii) in its entirety (it being expressly understood that if such breach by Sage
is only of Section 6.1(a) of this Agreement and only for particular Licensed
Product(s), then CyDex shall not be so entitled to terminate this Agreement in
its entirety but merely with respect to the particular Licensed Product(s) to
which such breach of Section 6.1(a) related, such that this Agreement would
remain in effect with respect to the other Licensed Product(s) as to which such
breach did not relate).

13.3 Sage Right to Terminate. Sage shall have the right to terminate this
Agreement, in its entirety or with respect to one or more of the Licensed
Products, without cause, on 180 days’ prior written notice to CyDex.

13.4 Termination of the Supply Agreement. This Agreement shall terminate if the
Supply Agreement is rightfully terminated by either party.

13.5 Survival. Notwithstanding any other provisions of this Agreement, any
liability or obligation of either party to the other for acts or omissions
before the termination of this Agreement shall survive the termination of this
Agreement. And, such termination shall not relieve either party from obligations
that are expressly indicated to survive termination of this Agreement, nor shall
any termination of this Agreement relieve Sage of its obligation to pay CyDex
royalties for all Licensed Product sold by Sage, its Affiliates or Sublicensees
before the effective date of such termination. For clarity, if this Agreement is
terminated with respect to one or more of the Licensed Products and not in its
entirety, then this Agreement shall terminate only with respect to such
terminated Licensed Products and shall remain in effect with respect to

 

29



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the other Licensed Products. Sections 2.2 (Grant of License from Sage to CyDex),
4.1 (Payments and Royalties for Licenses) (to the extent owed but unpaid as of
the date of termination of this Agreement), 4.2 (Currency), 4.3 (Taxes),
4.4 (Late Payments), 5 (Records; Reports; Audits), 6.5 (Access to Sage’s Data),
7.3 (Adverse Event Reporting), 7.4 (Product Recalls), 8 (Confidentiality),
9.3 (Disclaimer), 10 (Indemnification), 11 (Limitation of Liability),
13.5 (Survival), and 14 (General Provisions) shall survive termination of this
Agreement.

 

14. GENERAL PROVISIONS.

14.1 [Intentionally Omitted.]

14.2 Relationship of Parties. Each of the parties hereto is an independent
contractor and nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-employee or joint venture
relationship between the parties. No party shall have the right to, and each
party agrees not to purport to, incur any debts or make any commitments or
contracts for the other.

14.3 Compliance with Law. Each of the parties shall comply with all applicable
international, federal, state and local laws, rules and regulations, including,
but not limited to, import/export restrictions, laws, rules and regulations
governing product quality and safety and patent, copyright and trade secret
protection, in connection with activities contemplated by this Agreement.

14.4 Arbitration.

(a) Procedure. Except as otherwise expressly set forth in this Agreement, any
and all disputes or controversies arising out of or relating to this Agreement
shall be exclusively and finally resolved by binding arbitration in accordance
with the commercial arbitration rules of the American Arbitration Association
then in effect, in Boston, Massachusetts. The arbitration shall be conducted by
an arbitrator reasonably knowledgeable about the pharmaceutical industry and
acceptable to CyDex and Sage. If CyDex and Sage cannot agree on a single
arbitrator within 30 days after a demand for arbitration has been made, CyDex
shall appoint an arbitrator, Sage shall appoint an arbitrator, the two
arbitrators shall appoint a third arbitrator, and the three arbitrators shall
hear and decide the issue in controversy. If either party fails to appoint an
arbitrator within 45 days after service of the demand for arbitration, then the
arbitrator appointed by the other party shall arbitrate any controversy in
accordance with this Section 14.4(a). Except as to the selection of arbitrators,
the arbitration proceedings shall be conducted promptly and in accordance with
the rules of the American Arbitration Association then in effect. The expenses
of any arbitration, including the reasonable attorney fees of the prevailing
party, shall be borne by the party deemed to be at fault or on a pro-rata basis
should the arbitration conclude in a finding of mutual fault.

(b) Confidentiality of Proceedings. All arbitration proceedings hereunder shall
be confidential and the arbitrators) shall issue appropriate protective orders
to safeguard each party’s Confidential Information. Except as required by law,
no party shall make (or instruct the arbitrators) to make) any public
announcement with respect to the arbitration proceedings or decision of the
arbitrators) without prior written consent of the other party.

 

30



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(c) Interim Equitable Relief. Notwithstanding Section 14.4(a), but subject to
the limitations set forth in Article 11, each party shall not be precluded from
seeking equitable relief (including but not limited to interim injunctive
relief) in any court having jurisdiction to protect its interests.

(d) Binding Effect. The provisions of this Section 14.4 shall survive any
termination of this Agreement, and shall be severable and binding on the parties
hereto, notwithstanding that any other provision of this Agreement may be held
or declared to be invalid, illegal or unenforceable.

14.5 Costs and Expenses. Except as otherwise expressly provided in this
Agreement, each party shall bear all costs and expenses associated with the
performance of such party’s obligations under this Agreement.

14.6 Force Majeure. Neither party shall be liable for failure to perform, or
delay in the performance of, its obligations under this Agreement (other than
payment obligations) when such failure or delay is caused by an event of force
majeure. For purposes of this Agreement, an event of force majeure means any
event or circumstance beyond the reasonable control of the affected party,
including but not limited to, war, insurrection, riot, fire, flood or other
unusual weather condition, explosion, act of God, peril of the sea, strike,
lockout or other industrial disturbance, sabotage, accident, embargo, breakage
of machinery or apparatus, injunction, act of governmental authority, compliance
with governmental order or national defense requirements, or inability to obtain
fuel, power, raw materials, labor or transportation facilities. If, due to any
event of force majeure, either party shall be unable to fulfill its obligations
under this Agreement (other than payment obligations), the affected party shall
immediately notify the other party of such inability and of the period during
which such inability is expected to continue and the time for performance shall
be extended for a number of days equal to the duration of the force majeure.

14.7 Notices. Any notice, request, or communication under this Agreement shall
be effective only if it is in writing and personally delivered, or sent by
certified mail, postage pre-paid, or by nationally recognized overnight courier
(for next-business-day delivery) with signature required, in each case addressed
to the applicable party at the addresses stated below or such other persons
and/or addresses as shall be furnished in writing by any party in accordance
with this Section 10.7. Unless otherwise provided, all notices shall be sent:

If to CyDex, to:

CyDex Pharmaceuticals, Inc.

11119 North Torrey Pines Road

Suite 200

La Jolla, CA 92037

Attention: President

 

31



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

With a copy to:

General Counsel

Ligand Pharmaceuticals Incorporated

11119 North Torrey Pines Road

Suite 200

La Jolla, CA 92037

If to Sage, to:

Sage Therapeutics, Inc.

215 First Street

Cambridge, Massachusetts 02142

Attention: President

With a copy to:

Sage Therapeutics, Inc.

215 First Street

Cambridge, Massachusetts 02142

Attention: Senior Vice President, General Counsel

If sent by overnight courier, the next business day after the date of deposit
with such courier (by the courier’s stated time for enabling next-business-day
delivery) shall be deemed to be the date on which such notice, request or
communication was given. If sent by certified mail, the third business day after
the date of mailing shall be deemed the date on which such notice, request or
communication was given.”

14.8 [Intentionally Omitted.)

14.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California (without giving
effect to any conflicts of law principles that require the application of the
law of a different state). The parties agree that the United Nations Convention
on Contracts for the International Sale of Goods shall be inapplicable to this
Agreement and the Supply Agreement and transactions hereunder and thereunder.

14.10 Entire Agreement; Amendment. This Agreement and all Exhibits attached
hereto contain the entire agreement of the parties relating to the subject
matter hereof and thereof and supersede any and all prior agreements, written or
oral, or oral contemporaneous agreements between CyDex (and/or any of its
Affiliates) and Sage (and/or any of its Affiliates) relating to the subject
matter hereof and thereof; provided, however, that (a) any
confidentiality/nonuse provisions of any pre-2012-Effective Date agreement are
not superseded and will remain in effect in addition to the confidentiality,
nonuse provisions hereof, and (b) the Supply Agreement, which is being further
amended on the 2015 Date with retroactive effect to the 2014 Effective Date, is
not superseded and remains in full force and effect, as so amended. Except where
it is obvious that such amendments are intended to have effect ab initio
(i.e., as of the 2013 Effective Date; e.g., the “Excluded Fields” concept), the
amendments effected by the Amendment to

 

32



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Commercial License Agreement dated April 30, 2014 and the new amendments
effected by the Amended and Restated Commercial License Agreement dated the 2015
Date shall be deemed effective on a prospective-only basis as of the 2014
Effective Date. This Agreement cannot be amended except by way of an express
writing signed by both parties.

14.11 Binding Effect. This Agreement shall be binding upon, and the rights and
obligations hereof shall apply to, CyDex and Sage and any successor(s) and
permitted assigns. The name of a party appearing herein shall be deemed to
include the names of such party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement.

14.12 Waiver. The rights of either party under this Agreement may be exercised
from time to time, singularly or in combination, and the exercise of one or more
such rights shall not be deemed to be a waiver of any one or more of the others.
No waiver of any breach of a term, provision or condition of this Agreement
shall be deemed to have been made by either party unless such waiver is
addressed in writing and signed by an authorized representative of that party.
The failure of either party to insist upon the strict performance of any of the
terms, provisions or conditions of this Agreement, or to exercise any option
contained in this Agreement, shall not be construed as a waiver or
relinquishment for the future of any such term, provision, condition or option
or the waiver or relinquishment of any other term, provision, condition or
option.

14.13 Severability. If any provision of this Agreement is determined by a final
and binding court or arbitration judgment to be invalid, illegal or
unenforceable to any extent, such provision shall not be not affected or
impaired up to the limits of such invalidity, illegality or unenforceability;
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired in any way; and the parties agree to
negotiate in good faith to replace such invalid, illegal and unenforceable
provision (or portion of provision) with a valid, legal and enforceable
provision that achieves, to the greatest lawful extent under this Agreement, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision (or portion of provision). This Agreement shall not be invalidated by
any future determination that any or all of the Licensed Patents have expired or
been invalidated.

14.14 Assignment. Sage may not assign its rights or delegate its obligations
under this Agreement in whole or in part, by operation of law or otherwise, to
any third party without the prior written consent of CyDex, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, Sage may assign its
rights and delegate its obligations under this Agreement to an Affiliate or to a
third party successor, whether by way of merger, sale of all or substantially
all of its assets, sale of stock or otherwise, without CyDex’s prior written
consent. As a condition to any permitted assignment hereunder, if such
assignment is (a) to an Affiliate, the assignor must guarantee the performance
of any assignee to the terms and obligations of this Agreement or (b) to a Third
Party successor, such successor shall agree for the express benefit of CyDex to
comply with the terms and conditions of this Agreement. Any assignment by Sage
not in accordance with this Section 14.14 shall be void. CyDex has the right to
assign its rights or delegate its obligations under this Agreement, in whole or
in part, by operation of law or otherwise, to any third party, either
(y) without any requirement for consent of Sage; provided that (i) CyDex also
assigns all of its right, title and interest in all operating assets, including

 

33



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

without limitation, intellectual property rights, pertaining to its Captisol
business to the same third party contemporaneous with the assignment of this
Agreement, and (ii) if such assignment is (A) to an Affiliate, the assignor must
guarantee the performance of any assignee to the terms and obligations of this
Agreement or (B) to a Third Party successor, such successor shall agree for the
express benefit of Sage to comply with the terms and conditions of this
Agreement; or (z) with the prior written consent of Sage, which consent shall
not be unreasonably withheld. Any assignment by CyDex not in accordance with
this Section 14.14 shall be void. For clarity, each party may sublicense its
rights, and use its Affiliates and Third Parties to perform its obligations or
exercise its rights, under this Agreement to the extent permitted by and in
accordance with the express terms and conditions of this Agreement.

14.15 Third Party Beneficiaries. Except for the rights of Indemnified Parties
pursuant to Section 10 hereof, and subject to Section 8.5 hereof, the terms and
provisions of this Agreement are intended solely for the benefit of each party
hereto and their respective successors or permitted assigns and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
person, including without limitation Sublicensees. The enforcement of any
obligation of CyDex under this Agreement shall only be pursued by Sage or such
Indemnified Party, and not Sublicensees.

14.16 Remedies Cumulative. Except as provided in Section 11, any enumeration of
a party’s rights and remedies in this Agreement is not intended to be exclusive,
and a party’s rights and remedies are intended to be cumulative to the extent
permitted by law and include any rights and remedies authorized in law or in
equity.

14.17 Headings. The descriptive headings of this Agreement are for convenience
only, and shall be of no force or effect in construing or interpreting any of
the provisions of this Agreement.

14.18 Interpretation. The language used in this Agreement is the language chosen
by the parties to express their mutual intent, and no provision of this
Agreement will be interpreted for or against any party because that party or its
attorney drafted the provision. Except as the context otherwise requires,
(a) the word “including” or correlatives thereof, means “including without
limitation,” and (b) the word “or” means “and/or.”

14.19 Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original document, but both of which shall constitute
one and the same instrument.

14.20 Effect on and of Amended Supply Agreement. The parties intend (a) that
except as expressly set forth herein and to the extent of the separate written
amendment of the Supply Agreement being entered into on the 2015 Date with
retroactive effect to the 2014 Effective Date, the Supply Agreement remains
unchanged and in full force and effect; (b) that every reference in the Supply
Agreement to the “Commercial License Agreement” shall mean the Original
Agreement or this Agreement, in each with regard to its respective applicable
term; and (c) that for acts and omissions after the 2014 Effective Date, every
reference in this Agreement to the Supply Agreement shall mean the Supply
Agreement as amended by the separate written amendments of the Supply Agreement
being entered into on the 2015 Date with retroactive effect to the 2014
Effective Date and heretofore entered into.

 

34



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[Remainder of this page left blank intentionally]

 

35



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Commercial License Agreement as of the 2015 Date.

 

CYDEX PHARMACEUTICALS, INC.

By:

 

/s/ Charles Berkman

 

Charles Berkman

Vice President and Secretary

SAGE THERAPEUTICS, INC.

By:

 

/s/ Anne Marie Cook

 

Anne Marie Cook

Senior Vice President, General Counsel

 

36



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT A: CAPTISOL PATENTS [Exhibit A consists of 10 pages]

[…***…]

 

B-1



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT B: LICENSED PRODUCT PATENTS

[…***…]

 

2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT C: SPECIFICATIONS

[…***…]

 

C-1



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT D: SPECIFIED DILIGENCE REQUIREMENTS

Sage is required to achieve the following milestones by the following respective
deadline dates for an Allo Licensed Product:

 

Milestone

  

Achievement Date Deadline

[…***…]

   […***…]

[…***…]

   […***…]

[…***…]

   […***…]

[…***…]

   […***…]

[…***…]

   […***…]

Sage is required to achieve the following milestones by the following respective
deadline dates for a SAGE-689 Licensed Product:

 

Milestone

  

Achievement Date Deadline

[…***…]

   […***…]

[…***…]

   […***…]

[…***…]

   […***…]

[…***…]

   […***…]

[…***…]

   […***…]

 

D-1



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT E: DOSING

Dosing Matrix (Animals)

[…***…]

 

F-1



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT F: ALLOPREGNANOLONE

[…***…]

 

2